IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

KEVIN BRANDT, CV 18-128-BLG-SPW
Plaintiff,

VS.
ORDER
OLD DOMINION FREIGHT LINE,
INC., and JOHN DOE DEFENDANTS
1-6,

Defendants.

 

NOV 18 2019

Clerk, US District Court
District Of Montana
Billings

 

Upon the Plaintiff's Motion for Leave to File Documents Under Seal (Doc.

34), and for good cause shown,

IT IS HEREBY ORDERED that the motion for leave to file documents

under seal is GRANTED.

The Clerk of Court is directed to file the exhibits referenced in Plaintiff*s

Motion under seal.

LSfoe
DATED this /X day of November, 2019.

pee aan ae

SUSAN P. WATTERS

United States District Court
1
